              Case 3:19-cv-04541-LB Document 14 Filed 10/31/19 Page 1 of 11




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   JEVECHIUS D. BERNARDONI (CABN 281892)
 4 Assistant United States Attorney

 5 450 Golden Gate Avenue, Box 36055
   San Francisco, California 94102-3495
 6        Telephone: (415) 436-7164
          Facsimile: (415) 436-7234
 7
          jevechius.bernardoni@usdoj.gov
 8
   Attorneys for Defendant
 9 FEDERAL BUREAU OF INVESTIGATION

10
   D. Victoria Baranetsky (SBN 311892)
11
   THE CENTER FOR INVESTIGATIVE REPORTING
12 1400 65th St., Suite 200
   Emeryville, CA 94608
13 Telephone: (510) 982-2890
   Fax: (510) 849-6141
14 vbaranetsky@revealnews.org

15
   Attorney for Plaintiff
16 THE CENTER FOR INVESTIGATIVE REPORTING

17                                   UNITED STATES DISTRICT COURT
18                                 NORTHERN DISTRICT OF CALIFORNIA
19
                                          SAN FRANCISCO DIVISION
20

21   THE CENTER FOR INVESTIGATIVE                        Case No. 19-cv-4541 LB
     REPORTING,
22                                                       JOINT CASE MANAGEMENT STATEMENT
            Plaintiff,
23                                                       Date: November 7, 2019
       v.                                                Time: 9:30 a.m.
24
     FEDERAL BUREAU OF INVESTIGATION,                    Place: Courtroom B, 15th Floor
25
            Defendant.                                   Hon. Laurel Beeler
26

27
            Plaintiff, The Center for Investigative Reporting (“CIR” or “Plaintiff”), and defendant, the Federal
28
     JOINT CASE MANAGEMENT STATEMENT                                                                          1
     NO. 19-cv-4541 LB
                 Case 3:19-cv-04541-LB Document 14 Filed 10/31/19 Page 2 of 11




 1 Bureau of Investigation (“Defendant” or “FBI”), jointly submit this Joint Case Management Statement.

 2          1.       Jurisdiction and Service

 3          The Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331. Defendant has been served

 4 and has answered the complaint. ECF No. 9. No issues exist regarding personal jurisdiction, service, or

 5 venue. 1

 6          2.       Facts

 7                      a. The FOIA Request

 8          Plaintiff has sued the FBI for alleged violation of the Freedom of Information Act (“FOIA”),

 9 5 U.S.C. § 552. Plaintiff asserts that—nearly four years ago—on November 30, 2015, Mr. Jonathan Jones,

10 on behalf of The Center for Investigative Reporting, submitted a request to the FBI under FOIA. The

11 FOIA request sought records relating to an August 31, 2002 attack in Indonesia, and Plaintiff asserts that

12 these records involve a matter of grave public interest.

13          Specifically, the FOIA request to the FBI sought:

14               •   all records, files, interviews, reports, memos, letter, emails, and documents concerning the
                     death of two American citizens, Ricky Lynn Spier and Leon Edwin “Ted” Burgon, after
15
     1
16     As noted in the FBI’s Answer, Defendant alleges the FBI is not a proper party to this case. See ECF
     No. 9 ¶ 18. Similarly, the FBI notes that it is not clear that Mr. Jonathan Jones submitted the FOIA request
17   on behalf of The Center for Investigative Reporting because the FOIA request at issue expressly states
     that Mr. Jones is a “freelance journalist” and the return address on the FOIA request is not CIR’s
18   headquarters. See ECF No. 1-2 at p.1. Therefore, The Center for Investigative Reporting may not be a
     proper party in this case. See, e.g., SAE Prods. v. FBI, 589 F. Supp. 2d 76, 79-82 (D.D.C. 2008)
19
     (dismissing FOIA claim on basis that plaintiff lacked standing to pursue judicial review because individual
20   who made FOIA requests did not clearly indicate that he was doing so on behalf of plaintiff corporation).
     In the interests of efficiency, the FBI has not moved to dismiss on either of these grounds as they likely
21   could be cured, if necessary, by amendment.
22 Plaintiff contends that Defendant FBI is a component of the U.S. Department of Justice, which is a federal
   agency within the meaning of 5 U.S.C. § 552(f)(1) and therefore is a proper party to this case. Indeed, the
23 FBI is often a named defendant in FOIA cases. See, e.g., Hidalgo v. FBI, 344 F.3d 1256 (D.C. Cir. 2003);
   EPIC v. FBI, 235 F. Supp. 3d 207 (D.D.C. 2017); ACLU of N. Cal. v. FBI, 16-15178 (9th Cir. 2018).
24 Plaintiff similarly asserts that Jonathan Jones who was a freelance reporter and pitched this story to CIR,
   is    now       an     employee       of    CIR.        See     Staff:   Jonathon      Jones,     REVEAL,
25
   https://www.revealnews.org/author/jonathan-jones/. News organizations are often listed as the named
26 Plaintiff in FOIA cases even where its journalists have submitted the FOIA requests. See, e.g., Cable
   News Network, Inc. v. FBI, No. 1:2017-cv-1167 (D.C. 2018); N.Y. Times Co. v. Central Intelligence
27 Agency, No. 1:2017-cv-06354 (S.D.N.Y. 2018). Moreover, Defendant never raised this issue in its denial
   of CIR’s appeal letter (written on CIR letterhead) and therefore waived this argument. However, should
28 the Court disagree, Plaintiff can expeditiously submit a motion to amend the caption.
     JOINT CASE MANAGEMENT STATEMENT                                                                           2
     NO. 19-cv-4541 LB
              Case 3:19-cv-04541-LB Document 14 Filed 10/31/19 Page 3 of 11




 1                  an attack that occurred on August 31, 2002, when 10 schoolteachers and a 6-year-old child
                    were ambushed while they were returning from a picnic to their residences in
 2                  Tembagapura, Papua Province, Indonesia, including but not limited to all records in the
                    central records system, field offices, investigative case management, electronic case files,
 3
                    and/or universal index of cases;
 4
                •   all records relating to the Indonesian citizen, Anthonius Wamang, in connection to the
 5                  attack on August 31, 2002 as referenced above.
 6 On January 4, 2016, a representative of the FBI responded to the request, stating that proof of death was

 7 required to move forward with the request. ECF No. 1. Mr. Jones responded that same day with some

 8 information. Id. Two years later, Mr. Jones contacted the agency about the request, and the agency stated

 9 that the case was closed.       Id. Mr. Jones responded that same day with a copy of his previous
10 correspondence and attached additional death records, and the FBI subsequently re-opened the case. Id.

11 On February 12, 2019, the FBI sent a final determination letter denying the requested records. Id. On

12 March 11, 2019, CIR sent an administrative appeal letter to Defendant.          Id.   On July 29, 2019, the
13 Defendant rejected Plaintiff’s appeal. Id. Plaintiff filed its complaint on August 5, 2019. Id.

14                     b. The FBI’s Progress to Date
15          The FBI has not released records as of this date. The FBI asserts that it has collected all of the
16 material potentially responsive to Plaintiff’s request. See Declaration of Michael Seidel (“Seidel Decl.”)

17 attached hereto as Ex. A at ¶ 5. Specifically, the FBI’s Los Angeles Field Office gathered the file parts

18 and delivered them to the FBI’s Record/Information Dissemination Section (“RIDS”). Id. The FBI’s
19 Information Management Division (“IMD”) is currently in the process of deconstructing the file parts,

20 digitally converting the paper records, uploading the file parts into the FOIA Document Processing System

21 (“FDPS”), and uploading media records (audio and video) into a separate system where that material can

22 also be processed. Id. ¶ 6. The file and its subparts are large, approximately eight boxes consisting of 92

23 file sections, including a considerable amount of media, which requires additional time to convert and

24 upload. Id. Further, many of the records are classified, some at the Top Secret (“TS”) level, and the

25 records also contain special compartmented information (“SCI”). Id. ¶ 7. National Security investigation

26 records, such as those at issue in Plaintiff’s request, require an additional layer of review to determine

27 (1) the full scope of classified information within the records; and (2) if the original classification

28
     JOINT CASE MANAGEMENT STATEMENT                                                                          3
     NO. 19-cv-4541 LB
                 Case 3:19-cv-04541-LB Document 14 Filed 10/31/19 Page 4 of 11




 1 determinations on documents marked as classified remain appropriate pursuant to the current Executive

 2 Order (“E.O.”) governing the classification of government information (E.O. 13526). Id. TS and SCI

 3 material requires additional special handling as most RIDS’ systems (including FDPS) are not cleared to

 4 handle TS or SCI material. Id. This type of material requires separate processing within a Special

 5 Compartmented Information Facility (“SCIF”) and often must be reviewed in paper. Id. IMD expects to

 6 complete the digital conversions and upload all parts (including media) into its processing systems by

 7 approximately November 20, 2019. Id. ¶ 8. Once the records have been uploaded, RIDS will then be

 8 able to review the records for classified information and begin reviewing the records for the application

 9 of pertinent FOIA exemptions and/or potential release. Id.

10          Plaintiff contends that the considerable delay in this case is particularly injurious where the

11 Plaintiff submitted its request nearly four years ago and the records shed light on a historical topic of

12 public interest. See 5 U.S.C. § 552(a)(6)(A)(i) (requiring agencies to respond to FOIA requests within

13 twenty (20) days). Plaintiff submitted its FOIA request in 2015. See Plaintiff’s Complaint, ECF No. 1,

14 ¶ 2. The agency has not produced any records or concluded its search, which appears to have begun only

15 after Plaintiff filed its complaint. This continued delay gravely impacts not just Plaintiff but the public,

16 which is served by Plaintiff’s reporting on government records. See Grove Fresh Distribs., Inc. v.

17 Everfresh Juice Co., 24 F.3d 893, 897 (7th Cir. 1994), superseded by Rule on other grounds as stated in

18 Bond v. Utreras, 585 F.3d 1061, 1068 n.4 (7th Cir. 2009) (holding “The newsworthiness of a particular
19 story is often fleeting. To delay or postpone disclosure undermines the benefit of public scrutiny and may

20 have the same result as complete suppression.”). While Plaintiff understands additional layers of review

21 may be required to meet the November 20, 2019 date of completion of uploading records, any further

22 delay should be minimized to diminish additional harm to the public.

23          3.      Legal Issues

24          Before Defendant completes its production, the legal issue is whether FOIA permits bifurcation.

25 After Defendant completes its production, the legal issues may be (i) whether Defendant conducted an

26 adequate search; and (ii) whether any withholdings were properly made pursuant to an applicable FOIA

27 exemption.

28
     JOINT CASE MANAGEMENT STATEMENT                                                                         4
     NO. 19-cv-4541 LB
                 Case 3:19-cv-04541-LB Document 14 Filed 10/31/19 Page 5 of 11




 1          4.      Motions

 2          There are no prior motions. As discussed above, FBI has not yet disclosed any records or

 3 completed processing of the FOIA request. After the FOIA request has been processed, the parties

 4 anticipate that this case will be resolved at summary judgment.

 5          FBI’s position:

 6          The FBI anticipates bringing a motion to bifurcate these proceedings, so the parties can litigate the

 7 FBI’s Exemption 7(A) withholdings first while preserving all other exemptions for later resolution, if

 8 necessary. Here, the FBI will release all publicly available information responsive to the FOIA request,

 9 but the FBI plans to rely on Exemption 7(A) to categorically withhold non-public documents from

10 release. 2 Seidel Decl. ¶ 9; see 5 U.S.C. § 552(b)(7)(A) (allowing the withholding of records compiled for

11 law enforcement purposes, the release of which “could reasonably be expected to interfere with

12 enforcement proceedings”); NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 235-36 (1978) (allowing

13 categorical application for Exemption 7(A)).         Defendant notes that the “general rule” is that the

14 government “must assert all exemptions at the same time, in the original district court proceedings.” Hiken

15 v. Dep’t of Defense, 872 F. Supp. 2d 936, 940 (N.D. Cal. 2012) (quoting Maydak v. United States DOJ,

16 218 F.3d 760, 764 (D.C. Cir. 2000)). Where the government does not assert all applicable exemptions at

17 the same time, it risks waiving unasserted exemptions. See, e.g., Maydak, 218 F.3d at 764. Although

18 Maydak would not necessarily foreclose the assertion of additional FOIA exemptions at a later stage in
19 this district court litigation, out of an abundance of caution the FBI will seek an order preserving the right

20 to invoke and justify exemptions other than 7(A) should its Exemption 7(A) withholdings be found

21 inapplicable.

22          Thus, in the event that the factual basis for the assertion of Exemption 7(A) lapses or the Court

23 rejects the FBI’s legal position on the Exemption 7(A) withholdings, the FBI will seek to preserve the

24 ability to assert that the records are exempt from release—in whole or in part—under other FOIA

25
     2
26   Proper utilization of the categorical approach requires the agency to: “(1) define functional categories
   of documents; (2) conduct a document-by-document review to assign documents to proper categories; and
27 (3) explain to the court how release of each category would interfere with enforcement proceedings.”
   Lawyers Comm. for Civ. Rights of the San Francisco Bay Area v. United States Dep’t of the Treasury,
28 No. C 07-2590 PJH, 2009 U.S. Dist. LEXIS 42327, at *11 (N.D. Cal. May 11, 2009).
     JOINT CASE MANAGEMENT STATEMENT                                                                           5
     NO. 19-cv-4541 LB
               Case 3:19-cv-04541-LB Document 14 Filed 10/31/19 Page 6 of 11




 1 exemptions. The FBI accordingly proposes to: (1) review the records asserting the categorical 7(A)

 2 exemption and litigate the appropriateness of those 7(A) withholdings in summary judgment briefings

 3 once processing is complete, and (2) if the Exemption 7(A) factual basis lapses and/or the Court rejects

 4 the FBI’s 7(A) withholdings, then assert and litigate any remaining underlying exemptions.

 5          Defendant asserts that bifurcating these proceedings would benefit both the parties and the Court

 6 by promoting judicial economy, preserving agency resources, and ensuring the speedy and efficient

 7 resolution of this matter. It would not be an efficient use of either the parties’ or the Court’s resources to

 8 require motions on the non-7(A) exemptions until the protection afforded by Exemption 7(A) has lapsed

 9 or is rejected by the Court. Moreover, without bifurcation, the time it will take for the FBI to process and

10 release responsive, non-exempt records will inevitably increase. Seidel Decl. ¶¶ 10-11. Rather than a

11 categorical document-by-document review for Exemption 7(A) withholding, reviewing the material for

12 additional underlying exemptions will involve a lengthier page-by-page review to identify additional

13 underlying exemptions for assertion despite the blanket coverage of Exemption 7(A). Id. ¶ 10. Without

14 bifurcating the proceedings, the FBI would have to justify additional—and likely superfluous—

15 exemptions by (1) reviewing each page of every document to determine exactly what documents, or

16 portions thereof, are responsive to the FOIA request; and (2) determining, for responsive material, whether

17 that information is protected by an exemption in addition to Exemption 7(A). Id. These additional steps

18 would approximately double the time that the FBI needs to respond to the FOIA request. Id. ¶ 11.
19          CIR’s position:

20          Plaintiff anticipates opposing Defendant’s motion to bifurcate these proceedings, as it contravenes

21 the “general” and well-established rule that the government “must assert all exemptions at the same time,

22 in the original district court proceedings.” Maydak, 218 F.3d at 764 (stating “[w]e have plainly and

23 repeatedly told the government that, as a general rule, it must assert all exemptions at the same time, in

24 the original district court proceedings” in order to avoid waiving the arguments); see also Hiken, 872 F.

25 Supp. 2d at 940 (quoting Maydak, 218 F.3d at 764); Schanen v. U.S. Dep’t of Justice, 762 F.2d 805, 808

26 (9th Cir. 1985), modified on reh’g, 798 F.2d 348 (9th Cir. 1985), withdrawn, 773 F.2d 1065 (9th Cir.

27 1985) (restating the rule). “[T]he [FOIA] statute says nothing that would indicate that Exemption 7(A) is

28 so unique” that it should get special treatment, as it is simply “one exception on a list of many.” Maydak,
     JOINT CASE MANAGEMENT STATEMENT                                                                           6
     NO. 19-cv-4541 LB
               Case 3:19-cv-04541-LB Document 14 Filed 10/31/19 Page 7 of 11




 1 218 F.3d at 766. Moreover, according to Maydak, failing to properly assert all exemptions at once would

 2 result in waiver, further making bifurcation impermissible. Id.

 3          Plaintiff also anticipates opposing Defendant’s motion on the grounds that it is a drain on judicial

 4 resources, fails to promote judicial economy, and delays the speedy and efficient resolution of this case—

 5 involving a FOIA request submitted nearly four years ago. The FBI’s proposal to bifurcate these

 6 proceedings would require two separate rounds of summary judgment motion practice (i.e. first making a

 7 summary judgment motion asserting Exemption 7(A) and then separate summary judgment motion

 8 asserting all other incorrectly preserved exemptions).       This proposed process could easily protract

 9 litigation for a full year. Instead, the government should follow the normal FOIA process enumerated

10 under Robbins Tire and its progeny, and satisfy “its burden of proof under Exemption 7(A) by grouping

11 documents in categories and offering generic reasons for withholding the documents in each category.”

12 Id. at 763 (citing Robbins Tire & Rubber Co., 437 U.S. at 236; Bevis v. Dep’t of State, 801 F.2d 1386,

13 1390 (D.C. Cir. 1986), Crooker v. Bureau of Alcohol, Tobacco, & Firearms, 789 F.2d 64, 66-67 (D.C.

14 Cir. 1986)). Given that bifurcation is a straightforward question of well-established law, Plaintiff proposes

15 that this Court decide the issue at the upcoming Case Management Hearing.

16          In fulfilling the Robbins Tire process, Plaintiff also contends that the FBI should provide a

17 “Vaughn index” which describes each document withheld and identifies the FOIA exemptions claimed.

18 Vaughn v. Rosen, 523 F.2d 1136 (D.C. Cir. 1975). A Vaughn index is customary for Exemption 7 cases,
19 Wiener v. FBI, 943 F.2d 972, 977 (9th Cir. 1991) (involving investigatory files); ACLU of N. Cal. v. FBI,

20 881 F.3d 776 (9th Cir. 2018) (same), and would benefit all parties and this Court by providing an

21 understanding of what records exist and why they have been withheld which would be useful for summary

22 judgment motion practice. Additionally, with the Vaughn list, the government could satisfy its burden of

23 proof, which it carries, with respect to the other exemptions. Yonemoto v. Dep’t of Veterans Affairs, 686

24 F.3d 681, 688 (9th Cir. 2012), overruled on other grounds by Animal Legal Def. Fund v. Food & Drug

25 Admin., 836 F.3d 987 (9th Cir. 2016) (en banc) (per curiam) (citation and internal quotation marks

26 omitted). For these reasons, a Vaughn index is often provided by the agency or ordered by the Court,

27 particularly in Exemption 7 cases. Wiener, 943 F.2d at 977.

28          Defendant notes that a Vaughn index is generally not necessary in Exemption 7(A) cases. See,
     JOINT CASE MANAGEMENT STATEMENT                                                                          7
     NO. 19-cv-4541 LB
                 Case 3:19-cv-04541-LB Document 14 Filed 10/31/19 Page 8 of 11




 1 e.g., Lewis v. IRS, 823 F.2d 375, 380 (9th Cir. 1987) (“When . . . a claimed FOIA exemption is based on

 2 a general exclusion, such as Exemption 7(A)’s criminal investigation exclusion, . . . a Vaughn index is

 3 futile.”); see also Unigard Ins. Co. v. Dep’t of the Treasury, 997 F. Supp. 1339, 1341 (S.D. Cal. 1997)

 4 (“A Vaughn index need not be produced for exemption (b)(7)(A) withholdings because (b)(7)(A) is a

 5 general exclusion, by which the entire class of materials is per se exempt from disclosure regardless of the

 6 content of each document withheld.”) (internal quotation marks omitted); Agrama v. IRS, 282 F. Supp. 3d

 7 264, 274-75 (D.D.C. 2017); Wishart v. Comm’r ex rel. United States, No. 97-20614 SW, 1998 U.S. Dist.

 8 LEXIS 13306, at *8-9 (N.D. Cal. Aug. 6, 1998). Here, because the FBI plans to rely on Exemption 7(A)

 9 to categorically withhold non-public documents from release, the Court should not require the FBI to

10 prepare a Vaughn index. At a minimum, Plaintiff’s request for a Vaughn index is premature, unduly

11 burdensome, and would unnecessarily slow the pace of processing. See, e.g., McCash v. CIA, Case No.

12 5:15-cv-02308-EJD, 2015 U.S. Dist. LEXIS 111169, *2 (N.D. Cal. Aug. 20, 2015) (“Production of a

13 Vaughn index is not required in every FOIA case. . . . Indeed, even under Vaughn, an index of withheld

14 documents is only necessary when there exists a factual dispute regarding whether the documents fall

15 within a disclosure exception, and such dispute cannot be resolved based solely on agency affidavits”);

16 Stimac v. United States DOJ, 620 F. Supp. 212, 213 (D.D.C. 1985) (“[P]reparation of a Vaughn Index

17 would be premature before the filing of dispositive motions.”).

18          5.      Amendment of Pleadings
19          No party anticipates amending its pleadings at this time.

20          6.      Evidence Preservation

21          The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

22 Information (“ESI Guidelines”) and have met and conferred pursuant to Federal Rule of Civil

23 Procedure 26(f) regarding preservation of evidence in this action.

24          7.      Disclosures

25          The parties agree that initial disclosures under Federal Rule of Civil Procedure 26(a)(1)(A) are not

26 necessary because this is a FOIA action.

27          8.      Discovery

28          To date, no discovery has been taken by any party. The parties note that discovery is generally
     JOINT CASE MANAGEMENT STATEMENT                                                                          8
     NO. 19-cv-4541 LB
                  Case 3:19-cv-04541-LB Document 14 Filed 10/31/19 Page 9 of 11




 1 not appropriate in FOIA actions. See Lane v. Dep’t of Interior, 523 F.3d 1128, 1134 (9th Cir. 2008)

 2 (discovery is limited in FOIA cases “because the underlying case revolves around the propriety of

 3 revealing certain documents”); Wheeler v. CIA, 271 F. Supp. 2d 132, 139 (D.D.C. 2003) (citing Judicial

 4 Watch, Inc. v. Export–Import Bank, 108 F. Supp. 2d 19, 25 (D.D.C. 2000)). On this basis, Defendant does

 5 not believe that discovery is called for in this case.

 6           However, CIR reserves the right to seek discovery under Federal Rule of Civil Procedure 56(f)

 7 after FBI files its motion for summary judgment and supporting declarations or indices pursuant to

 8 Vaughn, 484 F.2d at 826-28. The Ninth Circuit has squarely acknowledged “a plaintiff’s right to

 9 conduct discovery prior to summary judgment in an action against the government under the Freedom of

10 Information Act.” Church of Scientology of S.F. v. IRS, 991 F.2d 560, 563 (9th Cir. 1993); (citing Wiener

11 v. FBI, 943 F.2d 972, 977 (9th Cir.), cert. denied, 505 U.S. 1212 (1992)); see also Animal Legal Def. Fund

12 v. FDA, 836 F.3d 987, 990 (9th Cir. 2016) (en banc) (stating that if there are genuine issues of material

13 fact remaining at the summary judgment stage of the case, a bench trial or adversary hearing must take

14 place).

15           9.      Class Actions

16           This case is not a class action.

17           10.     Related Cases

18           There are no related cases pending before this Court as defined by Local Rule 3-12.

19           11.     Relief

20           Plaintiff seeks responsive, non-exempt documents as well as reasonable attorney’s fees and

21 litigation costs. The FBI denies that Plaintiff is entitled to any relief and seeks dismissal.

22           12.     Settlement and ADR

23           The parties have conferred about ADR processes and believe that ADR is premature at this time.

24 The parties are continuing to communicate and are working to narrow the issues.

25           13.     Consent to Magistrate for All Purposes

26           Whether all parties will consent to have a magistrate judge conduct all further proceedings

27 including trial and entry of judgment. _X_ Yes ___ No

28
     JOINT CASE MANAGEMENT STATEMENT                                                                       9
     NO. 19-cv-4541 LB
              Case 3:19-cv-04541-LB Document 14 Filed 10/31/19 Page 10 of 11




 1          14.     Other References

 2          None applicable.

 3          15.     Narrowing of Issues

 4          None applicable.

 5          16.     Expedited Trial Procedure

 6          The parties do not believe that this is the type of case that can be handled under the Expedited Trial

 7 Procedure of General Order No. 64.

 8          17.     Scheduling

 9          Once the FBI finishes loading the records onto its processing systems on approximately

10 November 20, 2019, it will be able to make a better estimate regarding the timelines for processing and

11 release of responsive records, assuming (1) bifurcation and (2) no bifurcation. Seidel Decl. ¶ 12. Because

12 the FBI does not yet have a clear understanding of how long record processing will take in this matter, the

13 FBI believes that setting a briefing schedule for dispositive motions is premature.

14          It is also important to note that the FBI is currently inundated with an extraordinary amount of

15 Freedom of Information/Privacy Act (“FOIPA”) requests and pending FOIPA litigations. Id. ¶ 13. The

16 FBI is currently involved in approximately 344 pending FOIPA litigations, many of which have court

17 ordered/established processing deadlines. Id. This puts tremendous strain on RIDS’ limited FOIPA

18 processing resources. Id. While RIDS is working diligently to comply with Plaintiff’s FOIA request,
19 assigning additional resources to further expedite Plaintiff’s request would pull resources away from

20 RIDS’ efforts to process FOIPA requests for other requesters and could jeopardize RIDS’ ability to meet

21 other FOIPA litigation deadlines. Id. ¶ 14.

22          Plaintiff asserts that the FBI’s inability to count the number of pages and estimate the calendar for

23 processing, at this late point, is confusing. Regardless of any strains on the FBI’s resources, the inability

24 to propose a timeline for production, on top of the proposal for bifurcation, further thwarts disclosure of

25 matters in the public interest. Plaintiff therefore requests that processing in this case begin immediately

26 on a rolling basis.

27          Plaintiff is also prepared to schedule a summary judgment motion calendar, at the Case

28 Management Conference, as is usual for FOIA cases.
     JOINT CASE MANAGEMENT STATEMENT                                                                           10
     NO. 19-cv-4541 LB
              Case 3:19-cv-04541-LB Document 14 Filed 10/31/19 Page 11 of 11




 1          18.     Trial

 2          The parties anticipate that this action will involve purely legal issues and will be resolved by

 3 motion without the need for a trial.

 4          19.     Disclosure of Non-party Interested Entities or Persons

 5          As a governmental entity or agency, the FBI is exempt from the disclosure requirement of Civil

 6 Local Rule 3-15. Pursuant to Local Rule 3-15, Plaintiff filed its Certification of Interested Entities or

 7 Persons on August 5, 2019, and certified that, other than the named parties, there are no interests to report.

 8 See ECF No. 3. It remains true that Plaintiff has no interests to report, other than the named parties.

 9          20.     Professional Conduct

10          All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct for

11 the Northern District of California.

12          21.     Other matters as may facilitate the just speedy and inexpensive disposition of this

13                  matter

14          None at this time.

15 DATED: October 31, 2019                                 Respectfully submitted,

16
                                                           DAVID L. ANDERSON
17                                                         United States Attorney

18                                                         /s/ Jevechius D. Bernardoni*
                                                           JEVECHIUS D. BERNARDONI
19                                                         Assistant United States Attorney
20 DATED: October 31, 2019

21                                                         Respectfully submitted,

22                                                         /s/ D. Victoria Baranetsky
                                                           D. Victoria Baranetsky
23                                                         The Center for Investigative
                                                           Reporting
24

25 * I, Jevechius D. Bernardoni, hereby attest that I have been authorized to submit the electronic signatures
   indicated by a “conformed” signature (/s/) within this e-filed document.
26

27

28
     JOINT CASE MANAGEMENT STATEMENT                                                                             11
     NO. 19-cv-4541 LB
